FILED
                                                  United States Court of Appeals
                                                          Tenth Circuit
                  UNITED STATES COURT OF APPEALS January 11, 2008

                               TENTH CIRCUIT         Elisabeth A. Shumaker
                                                         Clerk of Court


RICHARD VALDEZ,

      Plaintiff - Appellant,
                                                No. 07-1313
v.                                       (D.C. No. 07-CV-740-ZLW)
                                                 (D. Colo.)
JULIE MARSHALL, Judge, District
Court Fremont County; COLORADO
DEPARTMENT OF CORRECTIONS;
BILL RITTER, Governor; ALLEN
STANLEY, Colorado Department
Division of State Board of Parole and
Complete Staff; DIVISION OF
ADULT PAROLE AND
COMMUNITY CORRECTIONS;
JEANEEN MILLER; STATE OFFICE
OF THE DISTRICT ATTORNEY,
Fremont County; MOLLY CHILSON,
D.A.; KATHY EBERLING, D.A.;
UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C.;
ALBERTO GONZALES, U.S.
Attorney; NORA KURTZ, Sgt.
Mailroom Arkansas Valley
Correctional Facility and Complete
Staff; ADULT PROBATION OF
FREMONT COUNTY; MARK
NETHERCOT; COLORADO STATE
OFFICE OF THE PUBLIC
DEFENDER; MR. WILSON;
FRANCES BROWN; SAM
MCCLURE; WORLEY, Canyon City
Police Dept. Detective; LOU
ARCHULETA, Arkansas Valley
Correctional Facility Warden; NINA
DAVIS, Canyon City Police Dept.
Cooperating Source; UNITED
 STATES SENTENCING
 COMMISSION; KENNETH P.
 COHEN, Washington, D.C.,

          Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before KELLY, MURPHY, and O’BRIEN, Circuit Judges. **


      Defendant-Appellant Richard Valdez, an inmate appearing pro se, appeals

the dismissal of his 42 U.S.C. § 1983 complaint without prejudice. Mr. Valdez

sought declaratory, injunctive, and monetary relief against a variety of state, local

and federal officials challenging his conviction, sentence, and conditions of

confinement. Though Mr. Valdez argues on appeal that the district court never

addressed the merits of his claims, we affirm for substantially the same reasons

given by the district court. 1 The invalidity or improper execution of a sentence is


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      1
         Mr. Valdez also requested that the court hear his case en banc. His
request does not comply with Fed. R. App. P. 35(b)(1) which requires that a
petition address the extraordinary grounds which might justify an initial hearing

                                         -2-
addressed through a habeas petition. 28 U.S.C. §§ 2241, 2254; see Preiser v.

Rodriguez, 411 U.S. 475, 487, 500 (1973). Additionally, the claims for relief

under § 1983 lack sufficient focus and detail to transform them into claims for

relief.

          AFFIRMED. All pending requests and motions are denied including the

motion to proceed in forma pauperis. Mr. Valdez must immediately pay the

unpaid balance due on the appellate filing fee.




                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




en banc. See also 10th Cir. R. 35.1(A). Accordingly, the request is denied.

                                         -3-